DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                     DAVID W. ROBERTS and
                  ROYAL PALM PROPERTIES, LLC,
                           Appellants,

                                    v.

     CHRISTIE’S GREAT ESTATES, INC. n/k/a CHRISTIE’S
   INTERNATIONAL REAL ESTATE, INC., a Florida Corporation,
   PREMIER ESTATE PROPERTIES, INC., GERARD P. LIGUORI,
    CARMEN N. D’ANGELO, JR., JOSEPH G. LIGUORI, RICK S.
FELBERBAUM, individually, and FELBERBAUM & ASSOCIATES, P.A.,
               a Florida professional association,
                           Appellees.

                              No. 4D17-531

                              [March 1, 2018]

    Appeal from the Circuit Court for the Fifteenth Judicial Circuit,
Palm Beach County; Meenu Sasser, Judge; L.T. Case No. 50 2009CA40545
(AI).

   Robert J. Hauser of Pankauski Hauser PLLC, West Palm Beach, Gerald
F. Richman, Gary S. Betensky and Brett L. Goldblatt of Richman Greer,
P.A., West Palm Beach, and Robert A. Sweetapple of Sweetapple, Broeker
& Varkas, Boca Raton, for appellants.

      Stephen A. Mendelsohn, Jerold I. Budney of Greenberg Traurig,
P.A., Boca Raton, Elliot H. Scherker and Brigid F. Cech Samole of
Greenberg Traurig, P.A., Miami, for appellees Rick S. Felberbaum and
Felberbaum & Associates, P.A.

PER CURIAM.

  Affirmed.

LEVINE, CONNER and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.